DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 8/17/22.  Claims 1-2, 4, 7, 11, 13, 16-18, 21-22, 26-27 were amended; claims 3, 5-6, 9-10, 14-15, 19-20, 23, 29-30 were cancelled; claim 31 is newly added.  Claims 1-2, 4, 7-8, 11-13, 16-18, 21-22, 24-28, and 31 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 14 of Remarks, filed 8/17/22, with respect to the rejections of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Son (US Pub. 2018/0187361) and under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 102605586A) have been fully considered and are persuasive.  The prior art rejections of claims 1-4 under 35 U.S.C. 102 and claims 11-13 under 35 U.S.C. 103 have been withdrawn. 
4.	Applicant’s arguments, see page 14 of Remarks, filed 8/17/22, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
5.	Applicant’s arguments, see page 15 of Remarks, filed 8/17/22, with respect to the rejections of claims 7-8, 16-18, and 27-28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 7-8, 16-18, and 27-28 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-2, 4, 7-8, 11-13, 16-18, 21-22, 24-28, and 31 under 35 U.S.C. 112(b) are made and presented in the following office action.

Drawings
6.	The drawings were received on 8/17/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-2, 4, 7-8, 11-13, 16-18, 21-22, 24-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1,
	Lines 9, 18, and 19 recite the limitation “the frame” which lacks proper antecedent basis in the claim because claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.
The term “near” in line 9 of claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the phrase “near a front side of the frame” in line 9 has been rendered indefinite.
Regarding claim 2,
	Line 6 recites the limitation “the first side”.  There is insufficient antecedent basis for this limitation in the claim.
Line 7 recites the limitation “the second side”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4,
	Line 5 recites the limitation “the vertical beams”.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 11,
	Lines 4 and 8 recite the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.  
	Regarding claim 12,
	Line 2 recites the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite. 
Regarding claim 16,
	Lines 4, 6, and 14 recite the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.
The term “close” in line 13 of claim 16 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the phrase “close to one side of the mounting portion” in lines 13-14 has been rendered indefinite.
	Regarding claim 17,
	Line 3 recites the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite. 
Regarding claim 18,
	Line 7 recites the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 1 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.  
Regarding claim 21,
	Lines 3 and 9 recite the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 21 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.  
Regarding claim 22,
	Line 4 recites the limitation “the frame” which lacks proper antecedent basis in the claim because independent claim 21 recites a “frame”, “lower frame”, and “upper frame”.  It is therefore unclear what “the frame” refers to, thereby rendering the claim indefinite.  
Regarding claim 31,
	Line 3 recite the limitation “the end portion” of the horizontal flange.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
9.	Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	Claims 2, 4, 7-8, 11-13, 16-18, 22, 24-28, and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 1-2, 4, 7-8, 11-13, 16-18, and 31,
	As noted by Applicant in page 14 of Remarks, filed 8/17/22, independent claim 1 was amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 6, thereby overcoming the previous grounds of rejection under 35 U.S.C. 102 as being anticipated by Son (US Pub. 2018/0187361) and Hu (CN 102605586A).  In particular, the closest prior art Son (US Pub. 2018/0187361) discloses a frame (220) of a clothing treating device (10) [Fig. 2; ¶0166], wherein the frame comprises a lower frame configured to place the second clothing treating drum (330) and an upper frame extending upwards is mounted on a top of the lower frame and configured to place the first clothing treating drum (410) [see Fig. 2-4; ¶0167].  Son further discloses: the upper frame comprises two upper vertical beams (225, 226) extending vertically upwards arranged at a left end and a right end near a front side of the frame, lower ends of the two upper vertical beams are both fixedly connected with the lower frame, and tops of the two upper vertical beams are respectively connected with upper reinforcing members (227, 228) extending rearwards of the frame [Fig. 2; ¶0170, ¶0172].  However, Son does not teach or suggest the particular configuration of upper vertical beams (each comprising front side plate provided with fold line and lateral side plate provided with notch), flanges, and upper reinforcing members as specifically defined by newly amended independent claim 1.  Previously relied upon secondary references Hu (CN 102605586A) and You (US Pub. 2017/0342649) are unable to remedy the deficiencies of Son to arrive at the claimed invention.  Upon a comprehensive updated search no available prior art was able to teach or suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons independent claim 1 (and therefore claims 2, 4, 7-8, 11-13, 16-18, 31 depending therefrom) contain allowable subject matter.
Regarding claims 21-22 and 24-28, 
	As noted by Applicant in page 14 of Remarks, filed 8/17/22, newly amended claim 21, previously indicated as containing allowable subject matter, was rewritten in independent form including all of the limitations of the base claim (claim 1).  In particular, the closest prior art Hu (CN 102605586A) discloses a clothing treating device comprising: a first clothing treating drum and a second clothing treating drum mounted respectively in a frame (11), wherein the frame includes a lower frame (at washing machine 1) configured to place the second clothing treating drum and an upper frame (at dryer 2) mounted on a top of the lower frame and configured to place the first clothing treating drum; and a mounting platform (5) positioned between the first clothing treating drum and the second clothing treating drum [Fig. 1; ¶0014, ¶0023].  Secondary reference You (US Pub. 2017/0342649) discloses a heat pump system comprising a compressor (1) and a cooling fan (6), wherein the compressor is mounted on a mounting platform (41), and the cooling fan is fixed on a frame (4) and arranged corresponding to the compressor [Fig. 1; ¶0029, ¶0031].  However, neither Hu nor You teach or suggest that the mounting platform comprises a collision avoiding portion partially protruding and a mounting portion in a planar arrangement, as defined by the specific configuration of newly amended independent claim 21.  Upon a comprehensive updated search no available prior art was able to teach or suggest, singly or in combination, all features of independent claim 21.  For at least the above reasons claim 21 (and therefore claims 22, 24-28 depending therefrom) contain allowable subject matter.
	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclosure.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711